Case 2:17-cv-02712-JFB-ARL Document 207 Filed 10/29/18 Page 1 of 1 PageID #: 7063



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   ------------------------------------------------------------------------ x
   MARTIN DEKOM, and on behalf of the LITTLE                                :
   PEOPLE,                                                                  :
                                                                            :
                                       Plaintiff,                           :
                                                                            :
            -against-                                                       :
                                                                            :
   FANNIE MAE, BANK OF AMERICA, N.A.,                                       :
   NATIONSTAR MORTGAGE LLC, NASSAU COUNTY :
   CLERK, ELISABETTA COSCHIGNANO, WILLIAM                                   :
   RICCIO, BERKMAN HENOCH LAW FIRM, R. BRUCE :
   COZZENS, THOMAS A. ADAMS, GEORGE PECH,                                   : Civil Action No.: 17-cv-2712
   ELLEN BRANDT, GROSS POLOWY LAW FIRM,                                     : (JFB)(ARL)
   SANDELANDS EYET LAW FIRM, ERIK VALLELY,                                  :
   MATTHEW BURROWS, BRIAN GOLDBERG, HANS                                    :
   AUGUSTIN, LAURA STRAUSS, OSCAR PRIETO,                                   :
   GEOFFREY JACOBSON, KEIRAN DOWLING,                                       :
   LAURENCE CHIRCH, APRILANNE AGOSTINO,                                     :
   DARRELL JOSEPH, RANDALL ENG, ALAN                                        :
   SHEINKMAN, 8 MOTIONS CLERKS, 2ND                                         :
   DEPARTMENT APPELLATE JUDGES, GOLDMAN                                     :
   SACHS AS OWNER OF “POOL 1,” and PAWNS 1-100,                             :
                                                                            :
                                       Defendants.                          :
   ------------------------------------------------------------------------ x


                                   CERTIFICATE OF SERVICE

         I, Lisa C. Cohen, hereby certify that, on this 29th day of October, 2018, I filed the

  foregoing Corporate Disclosure Statement through the Court’s electronic filing system and

  served a copy of the same on Plaintiff Martin Dekom via the Corut’s electronic notification

  procedures.




                                                                   Lisa C. Cohen
                                                                   Schindler Cohen & Hochman LLP
                                                                   100 Wall Street, 15th Floor
                                                                   T: (212) 277-6300
                                                                   lcohen@schlaw.com
